DETAILED ACTION
	The pending claims are 1-7 and 21-28. Claims 8-20 are withdrawn as non-elected group.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn do to the amended drawings filed 7/29/2022.

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.  
Applicant argues that Arai fails to disclose “each of the first and second flexible anchors comprising a body having a length and a width, the suture comprising: a first section slidably woven along the length and not through the width of the body of the first anchor; a second section slidably woven at least partially along the length and not through the width of the body of the first anchor and at least partially along the length and not through the width of the body of the second anchor; a third section slidably woven along the length and not through the width of the body of the second anchor”,  as claimed in the amended claims. Examiner respectfully disagrees. Arai disclosed "the first, second, and third sections slidably woven at least partially along the length and not through the width of the body" as claimed in the amended claims ((Arai discloses that any type of implant can be used and incorporates by reference the suture weave disclosed in Bojarski, fig 12A, where the suture is threaded along the length of the implant, Arai, col 3 line 55-60, col 7 line 5-17, and col 8 line 26-34; Bojarski, U.S. Pat. No. 7,651,509, entitled "Methods and Devices for Tissue Repair," which is incorporated herein by reference in its entirety, or any applicable sliding or slip knot; see detailed rejection below). However, in arguendo that Arai fails to disclose the above limitations, Brown discloses that the suture can be threaded through the length of the anchor or along its longitudinal axis (Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17; see detailed rejection below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 6-7, 21-24 and 26-28 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (Pat No 9,084,597) incorporated herein by reference in its entirety, Bojarski (Pat No 7,651,509), disclosed in Information disclosure statement received 8-20-20.
Regarding claim 1, Arai discloses a tissue repair assembly comprising: a needle (needle or inserter needle 330a, 330b, 330c, 330d, 410, 415, 544, 546, 644, 646, 744, 746, 844, and 944); and a suture/anchor construct (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) disposed within a bore of the needle (Arai, abstract, col. 2, line 17-33, fig. 8-9), 
the suture/anchor construct comprising:  first and second flexible anchors (first and second anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) coupled to a suture, each of the first and second flexible anchors comprising a body having a length and a width ( different shapes of anchors are contemplated such as polygonal, circular (oval), cylindrical, conical, umbrella-shaped, M-shaped, S-shaped, and/or rectangular (square) anchors. Soft or flexible anchors may include sutures or other flexible bio-compatible materials, Arai, col 7 line 5-17 and col 8 line 26-34), the suture (suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) (Arai, abstract, col. 1, line 34 to col. 2, line 44, col 7., line 5-17, fig. 1-2) comprising: 
a first section (flexible member 110 or suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) slidably woven along the length and not through the width of the body of the first anchor (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) (Arai discloses that any type of implant can be used and incorporates by reference the suture weave disclosed in Bojarski, fig 12A, where the suture is threaded along the length of the implant, Arai, col 3 line 55-60, col 7 line 5-17, and col 8 line 26-34; Bojarski, U.S. Pat. No. 7,651,509, entitled "Methods and Devices for Tissue Repair," which is incorporated herein by reference in its entirety, or any applicable sliding or slip knot); a second section (flexible member 110 or suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) slidably woven at least partially along the length and not through the width of the body (fig 12A of Bojarski) of the first anchor (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) and at least partially along the length and not through the width of the body of the second anchor (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124); a third section (flexible member 110 or suture 110, 210, 310, 510, 610, 710, 810, 910, 1010, 1110, 1112, and 1124) slidably woven along the length and not through the width of the body (fig 12A of Bojarski) of the second anchor; and a first knot formed by the first section and the third section (Fig 1 shows Arai has a knot formed by first and third section of suture, abstract, col. 3, line 44 to col. 4, line 36, fig. 1-2);
wherein the first and second anchors (anchor or fixation member 122, 124, 222, 224, 315, 522, 524, 622, 624, 722, 724, 822, 824, 825, 828, 922, 924, 1122, 1124) are deployable from a first configuration to a second configuration within a surgical site when tension is applied to the first knot (Once the anchor 922 is passed into and through the labrum tissue 938, the anchor 922 can then expand (FIG. 9c), which prevents it from pulling back through the labrum 938 when tension is applied to the suture 910, Arai, abstract, col. 3, line 44 to col. 4, line 36, fig. 1-2 and 5g).
Regarding claim 6, Arai discloses the tissue repair assembly of claim 1, further comprising a second knot (sliding knot) formed in the suture for maintaining at least one of the first and second flexible anchors in the second configuration (Figure 12 discloses a knot formed in the suture for maintaining a knot in an expanded configuration, Arai, col. 8, line 6-37, fig. 12).  
Regarding claim 7, Arai discloses the tissue repair assembly of claim 1, wherein, in the first configuration, the first and second anchors are elongate and, in the second configuration, the first and second anchors are compressed axially and extended radially (Figure 1 discloses anchors that compress axially and extend radially, Arai, abstract, col. 7, line 36-51, fig. 1).  
Regarding claim 21, Arai disclose the tissue repair assembly of claim 1, wherein the needle (needle or inserter needle 330a, 330b, 330c, 330d, 410, 415, 544, 546, 644, 646, 744, 746, 844, and 944) has an inner surface defining the bore (Fig 4a).
Regarding claim 22, Arai disclose the tissue repair assembly of claim 1, wherein the bore (lumen of 881 shown in figure 8) extends an entire length of the needle (Fig 4a and 4b show the lumen can extend the length of the needle, Arai, fig 4a and 4b).
Regarding claim 23, Arai disclose the tissue repair assembly of claim 1, wherein an outer surface of the needle (needle 881) defines a slot (slot 882 in communication with the bore (lumen of 881) (Fig 8 shows slot 882 at distal tip in communication with lumen of 881).

    PNG
    media_image1.png
    294
    360
    media_image1.png
    Greyscale

Regarding claim 24, Arai disclose the tissue repair assembly of claim 1, wherein the bore (lumen of 881) extends to an open distal end of the needle (needle 881) (Fig 8 shows lumen of 881 extends to an open distal end, Arai, fig 8).
Regarding claim 26, Arai disclose the tissue repair assembly of claim 1, wherein the first knot is a sliding knot (sliding knots 1213, 1214, or 1219) (Fig 12 shows knots may be sliding knots and the connecting suture 1210 forms three different sliding knots 1213, 1214, and 1219, Arai, col 8 line 14-25, fig 12).
Regarding claim 27, Arai disclose the tissue repair assembly of claim 6, wherein the second knot is a sliding knot (sliding knots 1213, 1214, or 1219) (Fig 12 shows knots may be sliding knots and the connecting suture 1210 forms three different sliding knots 1213, 1214, and 1219, Arai, col 8 line 14-25, fig 12).
Regarding claim 28, Arai disclose the tissue repair assembly of claim 1, wherein the body has a three-dimensional tubular shape (applicant admitted prior art is tubular shape; In addition, different shapes of anchors are contemplated such as polygonal, circular (oval), cylindrical, conical, umbrella-shaped, M-shaped, S-shaped, and/or rectangular (square) anchors. Soft or flexible anchors may include sutures or other flexible bio-compatible materials, Arai, col 7 line 4-17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (Pat No 9,084,597) as applied to claim 1 above, and further in view of Brown (Pub No US/2013/0123810), disclosed in Information disclosure statement received 8-20-20.
Arai discloses the tissue repair assembly of claim 1 and Arai also discloses the anchor can have different shapes, example cylinder (col. 7, lines 12-17).  
As for claim 2, Arai fails to disclose the first section of the suture passes around a first end of the first anchor as claimed in claim 2.
Brown teaches a cylinder anchor with the first section of the suture (suture 120) passes around a first end of the first anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).  
Arai and Brown are considered to be analogous to the claimed invention because they are in the same field of anchor devices. Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Arai’s assembly to substitute Arai’s anchors with Brown’s cylinder shape anchors where each anchor has a suture threading passes around the end of the anchor.  Doing so would amount a mere substitution of one known anchor and suture threading method for another that would perform equally well.    
Regarding claim 3, substitute all anchors of Arai in view of Brown, the second section of the suture (suture 120) inherently passes around a first end of the second anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end which may be incorporated at either end of the anchor, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).    
Regarding claim 4, substitute all anchors of Arai in view of Brown, the second section of the suture inherently passes around a second end of the first anchor and around a first end of the second anchor as Brown teaches that the second section of the second section of the suture (suture 120) passes around a second end of the first anchor (soft anchoring implant 100) and around a first end of the second anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end which may be incorporated at either end of the anchor, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).
Regarding claim 5, substitute all Arai’s anchors with Brown’s anchors, the third section of the suture inherently passes around a second end of the second anchor as Brown teaches that the third section of the suture (suture 120) passes around a second end of the second anchor (soft anchoring implant 100) (Figure 8 discloses an open-ended soft anchor with the suture treaded around the end which may be incorporated at either end of the anchor, Brown, abstract, col 8-13, 70-72, 79, and 88-91, fig. 1-17).    
Regarding claim 25, Arai discloses the tissue repair assembly of claim 1, wherein the bore extends along a longitudinal axis, and the first flexible anchor is disposed within the bore distal to the second flexible anchor along the longitudinal axis (Fig 32 discloses an implant deployed from within inserter tube 310 with a second soft anchoring implant 100 is shown still residing in the inserter tube 310 indicating that the first implant was distally within the bore along the longitudinal axis, from the second implant, Brown, para 120-121, fig 32).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P STEIN/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771